department of the treasury internal_revenue_service washington d c date may sin contact person identification_number telephone number te g4 employer dentification number dear sir or madam this is in response to your fetter of date and previous correspondence from your authorized representatives who have requested certain rulings on your behalf you are a charitable and educational_institution exempt from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 you have been classified as an educational_organization under sec_509 and sec_170 you propose to institute a tuition plan the plan which will be maintained and administered under a tuition plan agreement you intend to engage in the sale of deferred gift annuities to benefit the recipients of such annuities from various donors respectively recipient s and donor s as well as yourself each donor will make a contribution of cash or property to you in retum for a deferred gift annuity based on the life of the child the donor will designate a primary recipient and may designate one alternate the recipient is entitled to a lifetime payout but has the option to sell or assign his or her annuity to you or to a third party in return for a lump sum payment or installment payments over several years funds received under the pian will be added to your general funds in exchange you will be obligated to pay the deferred_annuity from your general funds two different donor agreements will be available and each provides that you will make payments over the lives of one or two individuals as the purpose of the annuity is to provide funds for education it is contemplated that recipients will use funds generated by the annuity to attend college at your institution however this is not required and recipients may in fact use the funds for any purpose sec_511 of the code provides in part for the imposition of tax on the unrelated_business_taxable_income of organizations described in sec_501 including organizations described in sec_501 e sec_512 of the code provides that the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 that it regularly carries on less the allowable deductions which are directly connected with the carrying on of such trade_or_business and computed with the modifications contained in sec_512 sec_542 and of the code excludes from the computation of unrelated_business_taxable_income amounts including interest dividends annuities royalties rent from real_property and gain from the sale of property sec_512 of the code provides that notwithstanding sec_512 or in the case of debt-financed_property as defined in sec_514 there shall be included as an item_of_gross_income derived from an unrelated_trade_or_business the amount ascertained under sec_514 and there shall be allowed as a deduction the amount ascertained under sec_514 a sec_514 of the code provides that unrelated_business_taxable_income shall include a percentage of net_income derived from debt-financed_property sec_514 of the code defines the term debt-financed_property as any property that is held to produce income and with respect to which there is acquisition_indebtedness at any time during the taxable_year or during the months preceding disposition in the case of property disposed of during the taxable_year sec_514 of the code defines acquisition_indebtedness with respect to any debt-financed_property as the unpaid amount of a the indebtedness incurred by the organization in acquiring or improving such property b the indebtedness incurred before the acquisition or improvement of such property if such indebtedness would not have been incurred but for such acquisition or improvement and c the indebtedness incurred after the acquisition or improvement of such property if such indebtedness would not have been incurred but for such acquisition or improvement and the incurrence of such indebtedness was reasonably foreseeable at the time of acquisition or improvement sec_514 of the code provides that the term acquisition_indebtedness does not include an obligation to pay an annuity which a is the sole consideration issued in exchange for the property if at the time of the exchange the value of the annuity is less than percent of the value of the property received in the exchange _ b is payable over the life of one individual in being at the time the annuity is issued or a over the lives of two individuals in being at such time and o c is payable under a contract which does not guarantee a minimum amount of payments and does not provide for any adjustment of the amount of the annuity payments by reference to the income received from the transferred property or any other_property sec_501 of the code provides that an organization described in sec_501 or shalt be exempt from tax under sec_501 only if no substantial part of its activities consists of providing commercial-type_insurance sec_501 of the code provides that if an organization described in sec_501 or provides insurance as an insubstantial part of its activities the activity of providing commercial-type_insurance shail be treated as an unrelated_trade_or_business as defined in sec_513 or in lieu of the tax imposed by sec_511 the organization shall be treated as an insurance_company for purposes of applying subchapter_l with respect to such activity sec_501 of the code states that the issuance of annuity_contracts shall be treated as providing insurance however sec_501 provides that the term commercial-type_insurance does not include charitable gift annuities sec_501 of the code provides that the term charitable_gift_annuity means an annuity if- a a portion of the amount_paid in connection with the issuance of the annuity is allowable as a deduction under sec_170 or sec_2055 and b the annuity is described in sec_514 determined as if any amount_paid in cash in connection with such issuance were property in order to determine whether income earned by the plan will be subject_to the tax on unrelated_business_income it is necessary to review the rules applicable to charitable gift annuities sec_501 of the code added the term charitable gift annuities to the list of exceptions to commercial-type_insurance sec_501 refers to an annuity being described in sec_514 and sets forth the requirement that a portion of the amount_paid must be allowable as a deduction under sec_170 or sec_2055 in our view by enacting sec_501 of the code congress clarified that the issuance of charitable gift annuities does not constitute an unrelated_trade_or_business under sec_513 this is supported by the legislative_history accompanying this provision which indicates that under prior_law all income resulting from the issuance of charitable gift annuities was exempt from tax _considered acquisition indebt sec_514 of the code specifically exempts charitable gift annuities from being y ensures that the interest rents or dividends organization receivés from issuing thése seécuréd fromm the invest annuities will not be subject_to the unrelated_business_income_tax this exception from the a debt-financed_income provisions would be virtually useless if the proceeds themselves were subject_to the unrelated_business_income_tax accordingly any income generated from the issuance of charitable gift annuities described in sec_514 is not subject_to the tax on unrelated_business_income here the available information indicates that the plan meets each of the requirements _ under sec_514 the annuity will be the sole consideration issued in exchange for the property it will be payable over the life of one or two individuals and it will be payable under a contract which will not guarantee a minimum amount of payments and will not provide for any adjustment of the amount of the annuity_payment by reference to the income received from the transferred property or any other_property as noted previously sec_501 of the code provides in pertinent part that a charitable_gift_annuity must have as a portion of the amount_paid in connection with the issuance of the annuity an amount that is allowable as a deduction under sec_170 although the service is not issuing rulings under sec_170 with respect to this matter we have determined that a donor transferor to you in conjunction with the plan who transfers to you an amount greater than the present_value of the annuity to be provided to the recipient s designated by the donor transferor will assuming that neither the donor transferor nor any other person designated by the donor transferor receives anything back from you other than such annuity be entitled to a charitable_contribution_deduction under sec_170 for the excess of the amount transferred over the present_value of the annuity and such donor transferor’s transfer to the plan and subsequent payments by you of the annuity selected by the donor transferor are not contributions by the donor transferor of a remainder_interest in trust and are instead a purchase by the donor transferor of a deferred gift annuity based on the information presented we rule as follows the plan fits within the annuity exception to the definition of acquisition_indebtedness set forth under sec_514 of the code and thus all income earned by the plan will not be taxable as unrelated_business_taxable_income this ruling is based on the understanding that there will be no material changes in the facts upon which it is based except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transactions described above under any other provision of the code pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives a copy of this letter should be kept in your permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed gerald v sack gerald v sack chief exempt_organizations technical branch
